ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition under Rule 28, Rules on Lawyers Professional Responsibility (RLPR), for transfer to disability inactive status of Michael David Harnois. Respondent waives his procedural rights and stipulates to his transfer to disability inactive status without further proceedings. The Director and respondent stipulate to a stay of the disciplinary complaints pending against respondent.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael David Harnois is transferred to disability inactive status effective as of the date of filing of this order. While on disability inactive status, respondent *540may not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law. Should respondent seek reinstatement to the active practice of law, he shall file a petition under Rule 18, RLPR.
IT IS FURTHER ORDERED that the disciplinary proceedings now pending against respondent are stayed until such time as respondent petitions for reinstatement to the active practice of law. Should respondent petition for reinstatement under Rule 18, RLPR, the stay of disciplinary proceedings will automatically be lifted and the proceedings will resume, subject to the terms of the stipulation filed with the petition.
BY THE COURT:
/s/Alan C. Page Associate Justice